DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.

Status of Claims
•    The following is an office action in response to the examiner initiated interview dated 08/22/2022.
•    Claims 1, 8, and 15 have been amended.
•    Claims 2, 4-6, 9, 11-13, and 16-19 have been canceled.
•    Claims 1, 3, 7-8, 10, 14-15, and 20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. IN 201921052709, filed on 12/18/2019 has been received.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE TITLE
METHOD, SYSTEM AND MEDIUM 

IN THE CLAIMS

Authorization for this examiner’s amendment was given by Attorney Kelly S. Horn on 08/22/2022.

1. 	(Currently Amended) A processor implemented method of identifying apparel attributes specific to a user by a plurality of estimated attribute values in a digital environment, comprising: 
receiving, via one or more hardware processors, [[an]] information associated with the user and a plurality of apparels; 
processing, via the one or more hardware processors, the information associated with the user and the plurality of apparels to obtain at least one of (i) a first parameter, and (ii) a second parameter; wherein the first parameter corresponds to a plurality of dimensions of [[the]] apparel for the user, and the second parameter corresponds to a plurality of color preferences of the user for the apparel; 
deriving, via the one or more hardware processors, a data independent matrix and a data dependent matrix for at least one of: (i) the first parameter, and (ii) the second parameter; 
training, via the one or more hardware processors, a multivariate multi structure model, by using (i) the data independent matrix and the data dependent matrix associated with the first parameter, and (ii) the data independent matrix and the data dependent matrix associated with the second parameter to obtain a trained multivariate multi structure model, wherein a combined structure of the data dependent matrix and the data independent matrix of the first parameter is used to determine a variation of apparel multiple measurements based on at least one of (i) body measurements of the user, (ii) a user profile, (iii) physical activities of the user, (iv) food habits of the user, (v) and an apparel type, and a combined structure of the data dependent matrix and the data independent matrix of the second parameter is used to determine a variation in behavior of color preference based on at least one of (i) the user profile, (ii) an apparel type, and (iii) an apparel size, wherein the multivariate multi structure model is trained to learn: 
(a) mechanism of 'ease' which varies based on at least one of (i) the user profile, (ii) the apparel type, (iii) fabric of apparel and (iv) weather conditions, and wherein the ease indicates a difference between actual body measurements of the user, and apparel measurements, and 
(b) a primary relationship between a [[the]] plurality of body measurements and at least one of age, gender, ethnicity, physical activities and food habits associated with a set of usersAMENDMENT AND RESPONSEPage 3 Serial Number: 16/833,524Filing Date: March 28, 2020to estimate body measurements in multiple dimensions for different assumed ages of the user [[having]] specific to the at least one of gender, ethnicity, physical activity and food habits and to obtain a growth factor for each body part of the user which is used to select an apparel with inclusion of spandex or provision of elastic strips associated with [[in]] required body parts of the user to associate the selected apparel to the user, 
performing repeated iterations using the trained multivariate multi structure machine learning model [[models]] to develop an optimal multivariate multi structure machine learning model, wherein the trained multivariate multi structure machine learning model relates wherein [[the]] user profiles and factors relate [[related]] to measurements of the apparel in multiple dimensions, wherein the dependent data matrix and the independent data matrix facilitate [[to]] capture of an interaction effect occurring between the apparel type and the user profile
determining, via the one or more hardware processors, a top pattern of the apparel associated with the user by extracting a plurality of images from the information associated with the user and the plurality of apparels based on [[a]] data reduction techniques; and 
deploying, via the one or more hardware processors, the top pattern associated with the user on a k-nearest neighbor (k-NN) model to obtain a recommended pattern, wherein the recommended pattern corresponds to a third parameter; 
estimating, via the one or more hardware processors, a plurality of attribute values by applying (i) the optimal multivariate multi structure model, and (ii) the recommended pattern, on a state of the user in a real time, wherein the plurality of attribute values corresponds to at least one of: (i) multiple measurements of the apparel, (ii) a color of the a measurements of the apparel in multiple dimensions and a color that suits [[for]] the user
mapping, via the one or more hardware processors, the plurality of attribute values with existing apparels in a repository to provide a plurality of prioritized apparels to the user.  

7. (Currently Amended) The processor implemented method as claimed in claim 1, further comprising: (a) training, via the one or more hardware processors, the multivariate multi structure model to learn a [[the]] primary relationship between a plurality of missed body measurements and a plurality of available body measurements associated with a set of users to obtain a specific set of missed body measurements, and (b) estimating, via the one or more hardware processors, an error associated with the specific set of missed body measurements and identifying a proportion of elastic material to be used for a specific part of the apparel.  

8. (Currently Amended) A system (200) for identifying apparel attributes specific to a user by a plurality of estimated attribute values in a digital environment, comprising: a memory (102) storing instructions; one or more communication interfaces (106); and one or more hardware processors (104) coupled to the memory (102) via the one or more communication interfaces (106), wherein the one or more hardware processors (104) are configured by the instructions to: 
receive[[,]] 
process[[,]] the information associated with the user and the plurality of apparels to obtain at least one of: (i) a first parameter, and (ii) a second parameter, 
wherein the first parameter corresponds to a plurality of dimensions of [[the]] apparel for the user, and the second parameter corresponds to plurality of color preferences of the user for the apparel; 
derive[[,]] a data independent matrix and a data dependent matrix for at least one of: (i) the first parameter, and (ii) the second parameter; 
train[[,]] a multivariate multi structure model, by using (i) the data independent matrix and the data dependent matrix associated with the first parameter, and (ii) the data independent matrix and the data dependent matrix associated with the second parameter to obtain a trained multivariate multi structure model, wherein a combined structure of the data dependent matrix and the data independent matrix of the first parameter is used to determine a variation of apparel multiple measurements based on at least one of (i) body measurements of the user, (ii) a user profile, (iii) physical activities of the user, (iv) food habits of the user, (v) and an apparel type, and a combined structure of the dependent matrix and the independent matrix of the second parameter is used to determine a variation in behavior of color preference based on at least one of (i) the user profile, (ii) the apparel type, and (iii) an apparel size, wherein the multivariate multi structure model is trained to learn: 
(a) mechanism of 'ease' which varies based on at least one of (i) the user profile, (ii) the apparel type, (iii) fabric of apparel and (iv) weather conditions, and wherein the ease indicates a difference between actual body measurements of the user, and apparel measurements, and 
(b) a primary relationship between a [[the]] plurality of body measurements and at least one of age, gender , ethnicity , physical activities and food habits associated with a set of users to estimate body measurements in multiple dimensions for different assumed ages of the user [[having]] specific to the at least one of gender, ethnicity, physical activity and food habits and to obtain a growth factor for each body part of the user which is used to select an apparel with inclusion of spandex or provision of elastic strips associated with [[in]] required body parts of the user to associate the selected apparel to the user,
 performing repeated iterations using the trained multivariate multi structure machine learning model [[models]] to develop an optimal multivariate multi structure machine learning model, wherein the trained multivariate multi structure machine learning model relates wherein [[the]] user profiles and factors relate [[related]] to measurements of the apparel in multiple dimensions, wherein the dependent data matrix and the independent data matrix of an interaction effect occurring between the apparel type and the user profile
determine, via the one or more hardware processors, a top pattern of the apparel associated with the user by extracting a plurality of images from the information associated with the user and the plurality of apparels based on [[a]] data reduction techniques; and 
deploy, the top pattern associated with the user on a k-nearest neighbor (k-NN) model to obtain a recommended pattern, wherein the recommended pattern corresponds to a third parameter; 
estimate[[,]] a plurality of attribute values by applying (i) the optimal multivariate multi structure model, and (ii) the recommended pattern, on a state of the user in a real time, wherein the plurality of attribute values corresponds to at least one of: (i) multiple measurements of the [[an]] apparel, (ii) a color of the [[an]] apparel, and (iii) a [[the]] pattern of the [[an]] apparel, wherein the trained multivariate multi-structure model predicts suitable measurements of apparel in multiple dimensions and a color that suits [[for]] the user 
map[[,]] the plurality of attribute values with existing apparels in a repository to provide a plurality of prioritized apparels to the user.  

14. (Currently Amended) The system (200) as claimed in claim 8, wherein the one or more hardware processors (104) are further configured by the instructions to: (a) train[[,]] the multivariate multi structure model to learn a [[the]] primary relationship between a plurality of missed body measurements and a plurality of available body measurements associated with a set of users to obtain a specific set of missed body measurements, and (b) estimate[[,]] an error associated with the specific set of missed body measurement and identifying a proportion of elastic material to be used for a specific part of the apparel.  

15. (Currently Amended) One or more non-transitory machine-readable information storage mediums comprising one or more instructions, which when executed by one or more hardware processors cause: 
receiving[[,]] a [[the]] user and a plurality of apparels; 
processing[[,]] the information associated with the user and the plurality of apparels to obtain at least one of: (i) a first parameter, and (ii) a second parameter, wherein the first parameter corresponds to a plurality of dimensions of [[the]] apparel for the user and the second parameter corresponds to plurality of color preferences of the user for the apparel; 
deriving[[,]] a data independent matrix and a data dependent matrix for at least one of: (i) the first parameter, and (ii) the second parameter; 
training[[,]] a multivariate multi structure model, by using (i) the data independent matrix and the data dependent matrix associated with the first parameter, and (ii) the data independent matrix and the data dependent matrix associated with the second parameter to obtain a trained multivariate multi structure model, wherein a combined structure of the data dependent matrix and the data independent matrix of the first parameter is used to determine a variation of apparel multiple measurements based on at least one of (i) body measurements of the user, (ii) a user profile, (iii) physical activities of the user, (iv) food habits of the user, (v) and an apparel type and a combined structure of the dependent matrix and the independent matrix of the second parameter is used to determine a variation in behavior of color preference based on at least one of (i) the user profile, (ii) the apparel type, and (iii) an apparel size, wherein the multivariate multi structure model is trained to learn: 
(a) mechanism of 'ease' which varies based on at least one of (i) the user profile, (ii) the apparel type, (iii) fabric of apparel and (iv) weather conditions, and wherein the ease indicates a difference between actual body measurements of the user, and apparel measurements, and 
(b) a primary relationship between a [[the]] plurality of body measurements and at least one of age, gender, ethnicity, physical activities and food habits associated with a set of users to estimate body measurements in multiple dimensions for different assumed ages of the user [[having]] specific to the at least one of gender, ethnicity, physical activity and food habits and to obtain a growth factor for each body part of the user which is used to select an apparel with inclusion of spandex or provision of elastic strips associated with [[in]] required body parts of the user to associate the selected apparel to the user, 
performing repeated iterations using the trained multivariate multi structure machine learning model [[models]] to develop an optimal multivariate multi structure machine learning model, wherein the trained multivariate multi structure machine learning model relates wherein [[the]] user profiles and factors relate [[related]] to measurements of the apparel in multiple dimensions, wherein the dependent data matrix and the independent data matrix of an interaction effect occurring between the apparel type and the user profileparameters comprising measurements of apparel in multiple dimensions based on the user profile; 
determining, via the one or more hardware processors, a top pattern of the apparel associated with the user by extracting a plurality of images from the information associated with the user and the plurality of apparels based on [[a]] data reduction techniques; and 
deploying[[,]] the top pattern associated with the user on a k-nearest neighbor (k-NN) model to obtain a recommended pattern wherein the recommended pattern corresponds to a third parameter; 
estimating[[,]] a plurality of attribute values by applying (i) the optimal multivariate multi structure model, and (ii) the recommended pattern, on a state of the user in a real time, wherein the plurality of attribute values corresponds to at least one of: (i) multiple measurements of the [[an]] apparel, (ii) a color of the [[an]] apparel, and (iii) [[the]] a pattern of an apparel, wherein the trained multivariate multi-structure model predicts suitable measurements of apparel in multiple dimensions and a color that suits [[for]] the user 
mapping[[,]] the plurality of attribute values with existing apparels in a repository to provide a plurality of prioritized apparels to the user.  

20. (Currently Amended) The one or more non-transitory machine readable information storage mediums of claim 15, further comprising a proportion of elastic material to be used for a specific part of the apparel.


Reasons for Allowance
Claim Objections
In light of Applicant’s amendments, filed 07/18/2022, the claim objections have been withdrawn.

35 USC 112 Considerations
In light of Applicant’s amendments, filed 07/18/2022, the 112(b) rejections have been withdrawn.

Eligibility Considerations
The amended claims recite eligible subject matter. Specifically, the amended claims do more than apply the abstract idea using a generic computer because the recited additional elements of the claim apply or use the judicial exception in some other meaningful way beyond generally linking the user of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort to monopolize the exception. For example, claims 1, 8, and 15 recite limitations regarding performing repeated iterations using the trained multivariate multi structure machine learning model to develop an optimal multivariate multi structure machine learning model, where the trained multi variate machine learning model relates data matrices to make determinations. The claimed feature of using the machine learning model in this way does more than just apply the judicial exception and uses the judicial exception in a meaningful way beyond generally linking. The features are now more than just peripherally incorporated into the claims to implement the abstract idea. Thus, the claimed features would require that a computer is an integral part of the claimed method, and therefore the claims recite eligible subject matter because the claimed features integrate the judicial exception into a practical application.

Prior Art Considerations
Claims 1, 3, 7-8, 10, 14-15, and 20 are allowable for the reasons set forth in the Office action dated 04/18/2022. For further details see the Office action dated 04/18/2022.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625